Citation Nr: 1329472	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  06-12 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, to include as secondary to service-connected 
disabilities.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than paranoid schizophrenia, to 
include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1979 to 
September 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In an April 2006 substantive appeal, the Veteran requested a 
hearing before a member of the Board.  The Veteran requested 
a postponement of a travel board hearing in February 2009.  
The Veteran failed to report to a rescheduled hearing in May 
2009 with no good cause shown.  Accordingly, his request for 
a hearing is deemed withdrawn.  38 C.F.R. § 20.704 (d) 
(2012).

With respect to the Veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, the 
RO originally adjudicated the claim as entitlement to 
service connection for depression.  However, the Board has 
recharacterized this issue as shown on the title page of 
this decision in light of the decision in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a 
mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  The RO separately denied 
service connection for paranoid schizophrenia in May 2012.  
As the Veteran has not appealed that rating decision, the 
Board has not included paranoid schizophrenia in the 
acquired psychiatric disorder that remains on appeal. 

In June 2009 and February 2013, the Board remanded the 
claims for further notice and development.  The issues of 
entitlement to service connection for rhabdomyolysis of the 
back, knees, neck, wrist, and shoulders, and entitlement to 
an increased evaluation for rhabdomyolysis legs were also 
addressed in the July 2009 Board remand.  In part, the Board 
directed that the RO issue a statement of the case for these 
issues.  In February 2012, the RO issued statement of the 
case in compliance with the remand.  As the Veteran did not 
file a timely substantive appeal, the issues are no longer 
before the Board. 

The Virtual VA paperless claims processing system contains 
additional evidence relevant to this appeal that has been 
considered.
    

FINDINGS OF FACT

1.  The Veteran's bilateral foot disorder, best diagnosed as 
pes planus, mild degenerative joint changes, and a left 
bunion, manifested greater than one year after service and 
is not caused or aggravated by service or secondary to 
service-connected disabilities. 

2.  The Veteran's acquired psychiatric disorder other than 
paranoid schizophrenia, best diagnosed as depressive 
disorder, not otherwise specified, and various substance 
abuse dependence disorders, first manifested years after 
service and is not caused or aggravated by any aspect of 
service or secondary to service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection on a direct or 
secondary basis for a bilateral foot disorder are not met. 
38 C.F.R. §§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2012).  

2.  The criteria for service connection on a direct or 
secondary basis for an acquired psychiatric disorder other 
than paranoid schizophrenia are not met.  38 C.F.R. §§ 1101, 
1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309. 3.310, 3.655 (2012). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant of the 
following: (1) any information and medical or lay evidence 
that is necessary to substantiate the claim, (2) what 
portion of the information and evidence VA will obtain, and 
(3) what portion of the information and evidence the 
claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  The notice requirements apply to all five 
elements of a service connection claim.  The five elements 
are: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Where complete notice is not timely accomplished, an 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In May 2004, the RO provided notice that did not meet the 
requirements.  The notice explained the Veteran's and VA's 
respective responsibilities to obtain relevant evidence but 
did not mention the claim for service connection for a 
bilateral foot disorder, did not provide the criteria for 
service connection on a secondary basis, and did not explain 
the method for assigning a rating and effective date.  After 
the initial decision on the claim and in compliance with the 
Board's July 2009 remand, the RO provided a notice that met 
the requirements followed by readjudication in supplemental 
statements of the case in February 2012 and June 2013 with 
opportunities for the Veteran to respond.  Therefore, the 
initial notice and timing errors were not prejudicial, and 
the notice requirements have been satisfied.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and 
relevant VA and indentified private medical records have 
been associated with the claims file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when it is 
necessary to make a decision on a claim.  The Veteran 
underwent VA examinations in April 1980, August 1981, 
January 2002, September 2005, and November 2010.  The 
results have been included in the claims file.  Not all 
disabilities on appeal were examined on each occasion.  
Notably, the Veteran did not appear for the most recent 
scheduled psychiatric examination in November 2010.  The 
examinations involved summary of the history from a review 
of the record and from reports by the Veteran, a thorough 
clinical examination in compliance with regulations and 
protocols, and in at least one of the examinations, an 
opinion on the etiology of the foot disability.  The Board 
concludes that the examinations were performed by a 
qualified physician or psychologist with appropriate 
consideration of the history and clinical observations.  The 
Board will address the facts, rationale for the opinion, and 
compliance with remand instructions below.   Therefore, the 
Board finds that the examinations are adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).  The Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the Veteran's 
claim.

Additionally, the Board issued a remands in July 2009 and 
February 2013.  Following a review of all examination report 
addenda, the Board concludes that there has been substantial 
compliance.  See D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008).  The RO requested any additional evidence from the 
Veteran, provided additional and complete notice, provided a 
statement of the case, obtained VA treatment records, and a 
VA examination as directed for scheduled examinations 
attended by the Veteran.  Following the examination, the RO 
issued a supplemental statement of the case in February 2012 
and June 2013 with an appropriate opportunity to respond.  
The Board finds that there has been substantial compliance 
with the mandates of its remand.  See Stegall v. West, 11 
Vet. App. 268 (1998) (finding that a remand by the Board 
confers on the Veteran the right to compliance with its 
remand orders).  Therefore, the Board will proceed to review 
and decide the claim based on the evidence that is of 
record.

The Veteran served as a U.S. Army soldier in basic training.  
He contends that he experiences a bilateral foot disorder 
and an acquired psychiatric disorder secondary to the 
service-connected rhabdomyolysis of the lower legs and 
bilateral ankle strains.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without 
evidence of a current disability; in-service incurrence or 
aggravation of a disease or injury; and a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].  The requirement of a 
current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim 
and that a claimant may be granted service connection even 
though the disability resolves prior to the Secretary's 
adjudication of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).

Additionally, for Veterans who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, to include psychoses, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The designated 
chronic diseases include arthritis and psychoses but not pes 
planus.  The definition of psychoses for this purpose does 
include schizophrenia but not any of the other mental health 
diagnoses of record.  See 38 C.F.R. § 3.384 (2012). 

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  However, absent a diagnosis 
of a chronic disease as defined in 38 C.F.R. § 3.309(a), 
service connection may not be awarded based on continuity of 
symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. 
Cir. 2013).  In this case, the Veteran's mild degenerative 
changes of the feet are a chronic disease, but the acquired 
psychiatric diagnoses of record other than schizophrenia are 
not recognized as chronic diseases.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation; compensation is payable 
for the degree of aggravation of a non-service-connected 
disability caused by a service-connected disability. Allen 
v. Brown, 7 Vet. App. 439 (1995).  

The provisions of 38 C.F.R. § 3.310 were amended during the 
pendency of the Veteran's appeal, effective October 10, 
2006; however, the new provisions state that service 
connection may not be awarded on the basis of aggravation 
without establishing a pre-aggravation baseline level of 
disability and comparing it to the current level of 
disability. 38 C.F.R. § 3.310(b).  Although the stated 
intent of the change was merely to implement the 
requirements of Allen, supra, the Board finds that the new 
provisions amount to a substantive change to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995. Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the Veteran as it does not require the establishment of a 
baseline level of disability before an award of service 
connection may granted.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge 
(i.e., reporting something seen, sensed or experienced). 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Under certain 
circumstances, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation. Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board may weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the 
competence of a lay claimant to speak to certain matters, 
such as those involving medical diagnosis and etiology. See 
Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a 
layperson is not competent to diagnose a form of cancer).  
As reflected in Fed.R.Evid. 701, lay witness testimony is 
permissible in the form of opinions or inferences when (a) 
rationally based on the perception of the witness and (b) 
helpful to a clear understanding of the witness' testimony 
or the determination of a fact in issue. Otherwise, in 
matters involving scientific, technical or other specialized 
knowledge, Fed.R.Evid 702 requires that an opinion be 
provided by a witness qualified as an expert by knowledge, 
skill, experience, training or education. 

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim. See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

Bilateral Foot Disorder

Service personnel and treatment records do not contain a 
report of an enlistment physical examination.  Within days 
of the start of recruit training in April 1979, the Veteran 
was admitted to an Army hospital with pain and weakness in 
his back and lower extremities.  He underwent 51 days of 
treatment including a spinal tap.  The attending physician 
diagnosed spina bifida occulta and intermittent leg weakness 
without evidence of an organic disease.  The Veteran was 
returned to duty at the end of May 1979 but immediately 
departed on unauthorized absence until he was apprehended 
the first week in August 1979 and taken to a different Army 
base.   After further investigation and a second period of 
hospitalization, a medical board concluded that the spina 
bifida existed prior to service and that the lower leg 
weakness was best diagnosed as rhabdomyolysis, resolving.  
Rhabdomyolysis is a disintegration or dissolution of muscle.  
Dorland's Illustrated Medical Dictionary, 1626 (30th Ed. 
2003).  In an August 1979 discharge physical examination, 
the Veteran did not report and the examiner did not note any 
foot or ankle abnormalities.  

In April 1980, a VA physician noted the Veteran's treatment 
for rhabdomyolysis in service.  The physician noted that the 
disorder is uncommon and occurs when striated muscle tissue 
degenerates under stress and exercise and myoglobin is 
released and excreted in the urine. The disorder is seen 
long distance runners and military recruits when first 
exposed to strenuous use of the lower extremities.  The 
physician noted the Veteran's report of continued lower leg 
muscle weakness and aching after extended periods of time 
standing or walking any distance.  On examination, the 
physician noted equal leg lengths and no atrophy or 
observable weakness in leg muscles.  There were no sensory 
or motor changes in the lower extremities and no loss of 
agility.  Neither the Veteran nor the physician noted any 
symptoms of the feet.  In July 1980, the RO granted service 
connection and a 10 percent rating for rhabdomyolysis of the 
legs.  

In August 1981 another VA physician examined the Veteran's 
lower extremities, noting a normal posture and gait with no 
limp.  Muscle size was equal at all levels.  The Veteran was 
able to squat without difficulty.  The physician noted that 
there were no physical findings and made no mention of any 
abnormality of the feet.   In June 1996, the Veteran was 
hospitalized and treated for fractures of the left tibia and 
fibula.  Treatment reports are silent for any injuries of 
the ankles or feet.  

In January 2002, a VA contract physician performed an 
examination to assess the severity of the rhabdomyolysis.  
The Veteran reported that he now experienced muscle weakness 
throughout his body but all joints moved freely.  On 
examination, the physician noted a slow but normal gait.  
The physician observed bilateral pes planus and reduced 
range of motion of both ankles.  X-rays of the feet showed 
no degenerative changes or indications of injury, but X-rays 
of the ankles showed evidence of remote trauma with some 
ossification on the right.  The physician concluded that the 
ankle deficits were likely related to the rhabdomyolysis but 
did not make a similar observation regarding the feet.  

In May 2002, the RO granted service connection and 10 
percent ratings for right and left ankle strain secondary to 
rhabdomyolysis.  

The RO received the Veteran's claim for service connection 
for a bilateral foot disorder in March 2004.  In his claim 
and in subsequent statements in October 2004, May 2006, July 
2006, the Veteran reported that his symptoms of leg muscle 
pain and weakness were spreading to other parts of his body 
including numbness and an inability to move his feet, 
limiting his standing and walking endurance.  

In September 2005, another VA contract physician noted a 
history of right ankle sprain and ankylosis of a tarsal 
joint since an injury in 2000.  The only medical evidence of 
record to support this history is the 2002 X-rays of the 
ankles that suggest an old trauma.  The Veteran reported 
that the injuries were sustained in parachute jump training.  
There is no earlier evidence to support a previous foot 
injury.  The Veteran continued to report lower extremity 
pain and weakness with lack of endurance in standing and 
walking.  On examination, the physician noted a normal gait 
and no indication of abnormal weight bearing on the feet.  
There was no impairment of muscle tone.  There was 
limitation of motion and pain on motion of both ankles.  
Bilateral pes planus was present, but there was no 
tenderness, weakness, edema, atrophy, or disturbed 
circulation.  X-rays of both feet were normal with no 
indications of degenerative changes.  The physician noted 
that there was no change to a VA established diagnosis of 
"ankylosis of the subastragalar or tarsal joint" without 
explanation of the source or date of this previous VA 
diagnosis or any supporting clinical observations of fused 
joints in his examination.  

In November 2005, the Veteran sustained another fracture of 
his left femur in a motor vehicle accident.  Treatment 
reports are silent for any foot injuries.   

In October 2010, a VA contract physician examined the 
Veteran's service-connected bilateral ankle disabilities.  
The Veteran continued to report weakness, stiffness, 
swelling, and lack of standing and walking endurance imposed 
by his ankle and leg disabilities.  The physician did not 
examine the feet but noted that the Veteran ambulated with a 
normal gait.  

In November 2010, a VA physician performed a foot 
examination and noted the Veteran's reports of the same 
symptoms to include severely painful flare-ups and numbness 
such that the Veteran could not feel his feet on the ground.  
The Veteran reported that the symptoms began five years 
earlier and that his Army airborne experiences likely 
contributed to the foot symptoms.  The physician noted that 
the Veteran had been receiving VA podiatry treatment for 
numbness and swelling of the feet and was diagnosed with 
diabetes mellitus with neuropathy and pes planus.  The 
Veteran used a cane for walking short distances and a 
wheelchair for longer distances.  On examination, the 
physician noted pes planus, dry skin, decreased pinprick 
sensation, and a callus on the left first toe but no edema, 
warmth, or tenderness, and no limitation of toe motion.  X-
rays showed pes planus, mild arthritis of the first 
metatarsophalageal joint, and a mild left first toe bunion 
formation.  In the examination report and in a May 2013 
addendum, the physician concluded that the bilateral pes 
planus and neuropathy were not caused or aggravated by 
service connected rhabdomyolysis or the bilateral ankle 
disabilities.  The physician noted that pes planus was first 
diagnosed many years after service and the first symptoms 
reported by the Veteran were only five years earlier.  The 
physician cited unidentified medical literature to explain 
that rhabdomyolysis is an acute, transient condition 
involving muscle injury with a breakdown of muscle fibers 
and does not cause or aggravate pes planus or neuropathy.  
Pes planus can be congenital or acquired and if developed 
later in life can be the result of a traumatic injury or 
spinal disorders such as spina bifida.  There is no lay or 
medical evidence of a direct injury to the feet, and spina 
bifida is not service-connected.  He further explained that 
ankle strains with a healed tibial fracture did not cause or 
aggravate pes planus, mild degenerative disease, or a bunion 
because the ankles are not ankylosed and do not put extra 
stress on the feet.  

In January 2012, the Veteran sought treatment for a foot 
callus and was examined by a VA podiatrist who noted painful 
thickened toenails but no other complaints.  The podiatrist 
noted the 2010 X-ray reports and debrided the toenails and 
callus.  The podiatrist did not note any effect of the leg 
muscle or ankle disabilities on the feet and did not 
prescribe inserts or other treatment for pes planus.  

The Board concludes that service connection for a bilateral 
foot disorder on a direct basis and secondary to service-
connected rhabdomyolysis and bilateral ankle strains is not 
warranted.  

The Veteran is competent and credible to report his 
observable symptoms of lower leg, ankle, and foot pain, 
weakness, numbness and lack of standing and walking 
endurance because they were accepted by examiners and 
clinicians without challenge and in part were consistent 
with clinical observations and imaging studies.  The Veteran 
is not competent to determine that his current foot symptoms 
were caused or aggravated by the spread of rhabdomyolysis or 
by ankle sprains as this determination requires medical 
training.  Although lay persons are competent to provide 
opinions on some medical issues, see Kahana v. Shinseki, 24 
Vet.App. 428, 435 (2011), these issues fall outside the 
realm of common knowledge of a lay person.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay 
persons not competent to diagnose cancer).    

Service connection on a direct basis is not warranted 
because the foot disorders, diagnosed as pes planus, mild 
degenerative changes, and a bunion on the left, were not 
reported by the Veteran or noted by examiners in service or 
for many years after service.  The first observation and 
diagnosis of pes planus was in 2002, and the Veteran 
reported to a clinician in 2010 that his foot symptoms first 
manifested five years earlier.  The Veteran associated the 
symptoms in part to Army parachute training.  This is not 
credible as he served in recruit training for only a few 
days with his remaining service time under medical care, and 
the medical records show no treat or complaints for his 
feet.  Further, the Veteran's symptoms of foot numbness also 
manifested many years after service, and the VA examiner in 
2010 found that the neuropathy was secondary to the 
Veteran's non-service-connected diabetes mellitus. 

The Board further concludes that service connection 
secondary to rhabdomyolysis of the legs and bilateral ankle 
sprain is not warranted.  Although the former disorder 
occurred in service, it is defined as an acute reaction to 
muscle strain and was described as resolving by military 
examiners.  Nevertheless the Veteran reported continued 
muscle and leg pain, and there have been clinical 
observations of increased myoglobin in urine but not muscle 
atrophy.  The Board places greatest probative weight on the 
review and opinion of the VA physician in 2010 with the 
addendum in 2013 who concluded that the Veteran's pes 
planus, mild degenerative changes, and left bunion were not 
caused or aggravated by rhabdomyolysis or bilateral ankle 
strains.  The physician noted a review of the history, cited 
medical literature, and provided reasons for his 
conclusions.  There are no contrary competent opinions of 
record.  

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder

At the conclusion of the Veteran's second hospitalization in 
August 1979, an attending physician noted that the Veteran 
had experienced a conversion reaction at the base reception 
center and diagnosed psychoneurotic reaction, but there was 
no record of any mental health treatment at any time in 
service.  In an August 1979 discharge physical examination, 
the Veteran reported symptoms of depression, but the 
examiner did not note any psychiatric abnormalities. 

In April 1980, the Veteran was examined by a 
neuropsychiatrist who noted the Veteran's report of leg and 
back pain causing difficulty with endurance on his job as a 
radio technician. The psychiatrist noted that the Veteran 
was under "a little tension" but otherwise presented nothing 
unusual with regular employment and a normal personal life.  
The psychiatrist diagnosed adult situational reaction but no 
psychoneurosis. 

In May 1993, the Veteran was admitted to a VA hospital for 
treatment following a series of seizures.  A neurologist 
evaluated the Veteran's reports of lower leg weakness as a 
symptom of a conversion disorder.  There is no record of 
follow-up or repeat diagnosis.  

Starting in 2002, the Veteran occasionally sought VA 
treatment for substance abuse.  The Veteran did not pursue 
or complete any extended treatment programs and clinicians 
noted at least two periods of incarceration that interrupted 
treatment.  

In December 2004, the RO denied service connection for 
depression because there was no evidence of a diagnosis of 
any chronic mental health disorder.  In July 2009, the Board 
remanded the claim in part to provide the Veteran with a VA 
examination.  

In February 2010, the Veteran sought VA treatment shortly 
after release from incarceration and was referred for an 
initial mental health examination.  A psychologist noted the 
Veteran's report of concern over multiple medical problems 
including infectious diseases, diabetes, and muscular 
degeneration and pain.  He also reported auditory and visual 
hallucinations.  The psychologist diagnosed a psychotic 
disorder, not otherwise specified, possible schizophrenia, 
and possible substance abuse psychosis.  Follow-up examiners 
noted similar symptoms and diagnosed cocaine dependence in 
remission, psychotic disorder, and possible bipolar 
disorder.  The Veteran did not continue regular mental 
health treatment after April 2010.  Clinicians did not 
provide opinions or comments on the causes for the Veteran's 
psychiatric disorders.  

In September 2010, the RO received the Veteran's separate 
claim for service connection for paranoid schizophrenia.  
The Veteran did not appear for a VA examination scheduled in 
November 2010.  In May 2012, the RO denied service 
connection for paranoid schizophrenia because there was no 
evidence of the onset of the disorder in service and because 
the Veteran had not been clearly diagnosed with paranoid 
schizophrenia.  The Veteran did not express timely 
disagreement, and this decision is not on appeal.  

In February 2013, the Board noted that additional VA 
outpatient mental health treatment records had been added to 
the electronic file after the most recent adjudication in a 
February 2012 supplemental statement of the case and 
remanded the claim in part for the RO to consider these 
records.  In a June 2013 supplemental statement of the case, 
the RO reviewed the records and continued to deny service 
connection for an acquired psychiatric disorder other than 
schizophrenia because there was no competent medical 
evidence of a diagnosis of any other chronic psychiatric 
disorder.  

The Board reviewed VA outpatient treatment records from 
September 2010 to August 2012.  The records showed that the 
Veteran received periodic primary care treatment and was 
accepted into a comprehensive case management and housing 
assistance program starting in September 2010.  Primary care 
clinicians noted occasional and inconsistent reports by the 
Veteran of feelings of depression with both positive and 
negative screening interviews.  The Veteran inconsistently 
reported that he had been unemployed and homeless on some 
occasions and self-employed and living with family on other 
occasions.  The Veteran often misrepresented his military 
service.  In September 2011, a clinician noted his reports 
of service from 1971 to 1991 as a paratrooper.  Clinicians 
noted his reports of abstention from substance abuse on some 
occasions but in October 2011 diagnosed cocaine and alcohol 
abuse and possible prescription drug abuse.  The Veteran's 
participation in the comprehensive case management program 
was erratic and he was disenrolled in November 2011 and not 
reenrolled to the program managers for failing to appear at 
appeal hearings.  Although some VA primary care clinicians 
and social workers occasionally listed depression as an on-
going symptom, they noted that he was receiving separate 
mental health treatment.  The Veteran has not identified any 
private treatment.  

VA outpatient mental health treatment included several 
encounters in October and November 2011.   In October 2011, 
a VA psychiatrist noted a review of the VA medical records 
and a long history of various forms of substance abuse and a 
diagnosis of an infectious disease in 1998 and a recent and 
very serious episode of pneumonia.  The Veteran reported 
that he was a paratrooper, was injured in a bad landing, and 
was medically discharged.  The Veteran reported that he 
became a church minister after a family and financial crisis 
in 1997 but relapsed on substance abuse in 2007.  The 
Veteran reported that he was self-employed as an electronics 
technician and minister and in one encounter reported that 
he was looking forward to getting back to his 
entrepreneurial activities for a government agency.  
Following an examination, the psychiatrist diagnosed a 
stable depressive disorder, not otherwise specified, cocaine 
dependence, and other substance dependence in remission.  
The psychiatrist listed relevant Axis IV issues as 
unemployment, financial concerns, homelessness, unstable 
housing, and a lack of transportation.  

In November 2011, a VA clinic psychologist noted that the 
Veteran had received little service at the clinic for two or 
three years.  The Veteran reported that the first time his 
depression became profound was when he was diagnosed with an 
infectious disease five years earlier and had been diagnosed 
with schizophrenia and depression.  The psychologist noted 
no delusions, hallucinations, or thought disturbances and 
diagnosed depressive disorder, cocaine dependence, and rule 
out psychotic disorder.     

The Board concludes that service connection for an acquired 
psychiatric disorder other than paranoid schizophrenia 
including depression on a direct and secondary basis is not 
warranted.  

Duty to assist in the development and adjudication of a 
claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  If a veteran wishes help, he cannot 
passively wait for it in circumstances where he may or 
should have evidence that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, 
reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).
When a claimant fails without good cause to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(a), (b).

Except for a notation that the Veteran displayed a 
conversion reaction at a reception center after being 
apprehended from unauthorized absence, the remainder of the 
service treatment records including a discharge physical 
examination is silent for any chronic mental health symptoms 
or disorder.  None were noted in a VA examination in 1980 
shortly after discharge.  Another conversion reaction may 
have occurred in 1996 but with no clear diagnosis, follow-
up, or recurrence of the symptoms or a renewed diagnosis.  
The Veteran reported symptoms of depression since the late 
1990s following family crises and the diagnosis of an 
infectious disease.  He first sought treatment for 
depression in 2002 but did not continue any treatment 
program.  

The Veteran was diagnosed with a non-specific psychosis in 
2010, but he did not pursue continued treatment and failed 
to appear at a VA examination that may have clearly 
identified his disorder and any possible relationship to 
service or to his service-connected disabilities.  The 
symptoms of auditory and visual hallucinations were never 
again reported in subsequent VA outpatient treatment 
encounters.  Although lay evidence of observable symptoms is 
generally competent, the erratic and inconsistent reporting 
of his military service and employment and housing status, 
and erratic participation in treatment programs and 
examinations suggests that even if competent, his symptom 
reporting warrants very low probative weight.  The Veteran 
continues to be diagnosed with depression and substance 
abuse disorders, but treatment is erratic.  VA clinics lost 
contact with the Veteran from January to August 2012. 

Even if the Veteran does experience depression, conversion 
disorder, or other mental health disorder other than 
paranoid schizophrenia, he has not cooperated with the 
treatment and examination opportunities available.  The 
claim must be decided on the record.  There is no competent 
medical evidence that a psychiatric disorder, if any, is 
caused or aggravated by service or secondary to service-
connected disabilities.  Instead, those clinicians who 
examined him at clinics associated his symptoms and mental 
health disorders with unemployment, financial difficulties, 
and other social factors but none concluded that the 
disorders were caused or aggravated by service or by his 
service-connected leg and ankle disabilities.  The Veteran 
did not appear for an examination that could have provided 
additional opinions on his contention of a relationship to 
the service-connected disabilities.  In view of the 
Veteran's inconsistent cooperation with treatment programs 
and failure to appear at examinations, the Board concludes 
based on the credible lay and medical evidence of record 
that service connection on a direct or secondary basis is 
not warranted.  

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral foot disorder, to include 
as secondary to service-connected disabilities is denied.

Service connection for an acquired psychiatric disorder, 
other than paranoid schizophrenia, to include as secondary 
to service-connected disabilities is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


